Citation Nr: 1215293	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  11-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to Department of Veterans Affairs (VA) benefits, including dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from February 1948 to February 1952.  He died in November 1976 due to amyotrophic lateral sclerosis (ALS).  The appellant claims that she is the Veteran's rightful surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, entitlement to DIC benefits was denied because the appellant is not recognized as the Veteran's surviving spouse.  She disagreed with the denial and subsequently perfected an appeal.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in November 1950.  She was 22 years old at that time.  

2.  The Veteran died in November 1974.  His death certificate indicates that he and the appellant were married at the time of his death.  

3.  The appellant remarried in July 1997, and filed a claim for DIC benefits on August 24, 2009.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of VA death benefits.  38 U.S.C.A. §§ 101, 102, 1304, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.55(a)(10)(ii) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007), VA has duties to notify and to assist claimants.  However, because the record in this case shows that undisputed facts render the appellant ineligible for death benefits, the duties to notify and assist do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230, aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

Merits of the Claim

VA death pension benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of World War II veterans, prior to January 1, 1957 (or May 8, 1985, in the case of Vietnam era veterans).  38 U.S.C.A. § 1541 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54(a) (2011).  


In addition, VA DIC benefits may be paid to a surviving spouse who was married to the veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304 (West 2002 & Supp. 2011); 38 C.F.R. § 3.54(c) (2011).  

A "spouse" is a person of the opposite sex whose marriage to the veteran is valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 3.50(a) (2011).  

A "surviving spouse" is a person of the opposite sex who meets the definition of a "spouse" and who was the veteran's spouse at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations), and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of that other person.  38 U.S.C.A. § 101(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50(b) (2011) (emphasis added).  

However, the remarriage of the surviving spouse of the Veteran shall not be a bar to the furnishing of certain benefits under certain circumstances.  In this regard, a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC under 38 U.S.C.A. § 1311, medical care for survivors and dependents under 38 U.S.C.A. § 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C. chapter 37 pursuant to 38 C.F.R. § 3.55(a)(10)(i) only if the application for such benefits was received by VA before December 16, 2004.  38 C.F.R. § 3.55(a)(10)(ii) (2011) (emphasis added).  

On review of the evidence of record, the Board finds that the appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of VA death benefits.  

In this case, the appellant and Veteran were married and continued to be married until the Veteran's death in November 1974 due to ALS.  The appellant remarried on July 5, 1997, before December 16, 2003, as required for entitlement to VA death benefits under the law.  See the August 2009 "Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child," VA Form 21-534; see also 38 C.F.R. § 3.55(a)(10)(ii) (2011).  She was over the age of 57 when she remarried.  However, the law governing entitlement to such benefits also requires that an application for entitlement to VA death benefits, including DIC benefits, must be received by VA before December 16, 2004.  See 38 C.F.R. § 3.55(a)(10)(ii) (2011).  Here, the appellant's application for VA death benefits, including DIC benefits, was received on August 24, 2009.  Thus, the appellant cannot be considered the Veteran's surviving spouse for VA purposes, and the claim must be denied.  

It is noted that the appellant argues that she should not be denied DIC benefits for not filing for such before 2009 because at the time of the Veteran's death, ALS was not recognized as a presumptive cause of death.  It was not until August 2009 that she became aware the ALS had been identified as a presumptive disability with respect to the Veteran's service.  It was at that time that she filed a claim for DIC as his death was due to a presumptive disability.  She stated that it appears VA is denying her claim because she did not apply for a benefit that was not available on or before December 16, 2004.  The Board has considered her contentions but points out that in cases such as this, where the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Moreover, the benefit of the doubt doctrine is inapplicable because the issue on appeal involves the appellant's status as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


ORDER

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of entitlement to VA death benefits, including DIC benefits.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


